ORDER DENYING PETITION TO REHEAR
TATUM, Judge.
The defendant has filed an earnest and respectful Petition to Rehear in which he reargues the issue concerning the defendant’s statement that he would take a polygraph test. We adhere to our original opinion that evidence of the defendant’s willingness or unwillingness to take a polygraph test is not relevant. The results are inadmissible in evidence for or against the defendant so his consent to take a test exposes him to no risk or disadvantage in the event the results are unfavorable. As stated, the polygraph test is unreliable and it may show that a truthful person is lying or that a liar is telling the truth. For the same reasons that a defendant’s refusal to take the test is not admissible, his consent to take the test is likewise inadmissible. The Petition to Rehear is denied.
WALKER, P.J., and BYERS, J., concur.